Case 1:18-cv-08858-AJN Document 44 Filed 11/11/19 Page 1of1

Michael Faillace & Associates, P.C.

Employment and Litigation Attorneys

60 East 42” Street, Suite 4510 Telephone: (212) 317-1200
New York, New York 10165 Facsimile: (212) 317-1620

 

 

 

gnaydenskiy@faillacelaw.com i

| JSDC SDNY
November un, 2019 + DOCUMENT
Via Electronic Filing | ELECTRONICALLY
The Honorable Judge Robert W. Lehrburger DOC #: *ILED

 

U.S. District Court Southern District of New York
500 Pearl St |
New York, NY 10007

DATE FILED: -\2-\9_

Re:  Basurto et al vy. Eda Food Inc. et al — Joint Letter
Case No.: 1:18-cv-08858-AJN

Dear Honorable Judge Lehrburger:

We represent Plaintiffs in the above titled action. We respectfully request an adjournment
of the November 13, 2019 settlement conference. To date we are unable to reach two of the
named Plaintiffs. Accordingly, we will continue to attempt to regain contact with them. In the
event we are unable to regain contact with these two plaintiffs, we will move to withdraw from
their representation. However, in the meantime, since we are their attorneys, we can not settle
their case with out them. Therefore, we respectfully request an adjournment of the November 13,
2019 settlement conference. Defense counsel consent to the adjournment.

ry
IDemed. its congeec Ence___

SVC
, \ eve Respectfully Submitted,
10/4 [r9. ® ey of As
tes |b be AA caatal- s/ Gennadiy Naydenskiy
hee g& renee > ~ WER \ Gennadiy Naydenskiy
Lois leant se Plan 60 East 42nd Street, Suite 4510
\
Cosase’ mc cudndece New York, New York 10165
M3 Wat {as _ -\ex__ Email: Gnaydenskiy@faillacelaw.com
feom =< ce “ Attorneys for Plaintiffs
: ) ~) oF Jot: ct SEE
Soe, Com SCENE call XS oceed —
ac cond de. SO ORDERED:
“ “ : se

ce: Eunon Jason Mizrahi, Esq. (by ECF) Toe CsBEAT aU LENRBURGER
Joshua D. Levin-Epstein, Esq.(by ECF) UNITED STATES MAGISTRATE JUDGE

   

   

 

 

 
 

 
